                         Case 2:20-cv-01041-KJD-DJA Document 20
                                                             19 Filed 03/16/21
                                                                      03/15/21 Page 1 of 2




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        JOSH COLE AICKLEN
                    2   Nevada Bar No. 007254
                        Josh.Aicklen@lewisbrisbois.com
                    3   ADAM J. PERNSTEINER
                        Nevada Bar No. 7862
                    4   Adam.Pernsteiner@lewisbrisbois.com
                        6385 S. Rainbow Boulevard, Suite 600
                    5   Las Vegas, Nevada 89118
                        Telephone: 702.893.3383
                    6   Facsimile: 702.893.3789

                    7 Attorneys for Defendant Stauber Performance
                      Ingredients, Inc. aka Stauber, dba Stauber
                    8 California
                    9                                   UNITED STATES DISTRICT COURT

                   10                               DISTRICT OF NEVADA, SOUTHERN DIVISION

                   11
                   12 NUTRI PHARMACEUTICALS RESEARCH,                      Case No. 2:20-cv-01041-KJD-DJA
                        INC., a Nevada corporation,
                   13
                                           Plaintiff,                      STIPULATION AND ORDER TO
                   14                                                      EXTEND TIME FOR DEFENDANT TO
                                  vs.                                      ANSWER COMPLAINT
                   15
                      STAUBER PERFORMANCE                                  (FIRST REQUEST)
                   16 INGREDIENTS, INC., a/k/a Stauber, d/b/a
                      Stauber California, a Minnesota corporation,
                   17
                                           Defendant.
                   18
                   19
                                 Plaintiff NUTRI PHARMACEUTICALS RESEARCH, INC. (“Plaintiff”) and Defendant
                   20
                        STAUBER PERFORMANCE INGREDIENTS, INC., aka Stauber, dba Stauber California
                   21
                        (hereinafter “Defendant”), hereby stipulate and agree by and through their respective counsel, that
                   22
                        the deadline for Defendant to file its answer to Plaintiff’s Complaint shall be extended to March
                   23
                        31, 2021.
                   24
                                 Plaintiff filed its Complaint [ECF No. 1] on June 11, 2020 and Defendant filed its Motion
                   25
                        to Dismiss [ECF No. 5] on July 20, 2020 in response to the Complaint. The Court recently issued
                   26
                        its Order [ECF No. 17] denying the Motion to Dismiss on March 3, 2021.
                   27
                        ///
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4830-2446-0513.1                           1                Case No. 2:20-cv-01041-KJD-DJA
ATTORNEYS AT LAW                STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT TO ANSWER COMPLAINT
                         Case 2:20-cv-01041-KJD-DJA Document 20
                                                             19 Filed 03/16/21
                                                                      03/15/21 Page 2 of 2




                    1            Defendant needs additional time to review the allegations of the Complaint and

                    2 corresponding information contained in the underlying case documents in order to prepare its
                    3 answer to the Complaint. This is the first stipulation for extension of time to respond to the
                    4 Complaint. The time within which Defendant must respond to the Complaint has not yet expired.
                    5
                    6 DATED this 15th day of March, 2021.              DATED this 15th day of March, 2021.

                    7 LEWIS BRISBOIS BISGAARD &                        TAKOS LAW GROUP, LTD.
                        SMITH LLP
                    8
                        /s/_Adam J. Pernsteiner______________          /s/ Zachary P. Takos________________
                    9   JOSH COLE AICKLEN                              ZACHARY P. TAKOS
                        Nevada Bar No. 007254                          Nevada Bar No. 11293
                   10   ADAM J. PERNSTEINER                            1980 Festival Plaza Drive, Suite 300
                        Nevada Bar No. 7862                            Las Vegas, NV 89135
                   11
                        6385 S. Rainbow Boulevard, Suite 600           Attorneys for Plaintiff Nutri Pharmaceuticals
                   12   Las Vegas, Nevada 89118                        Research, Inc.
                        Attorneys for Defendant Stauber Performance
                   13 Ingredients, Inc. aka Stauber, dba Stauber
                   14
                   15
                   16                                              ORDER

                   17
                                                     IT IS SO ORDERED:
                   18
                   19                                              _______________________________________
                   20                                              UNITED STATES MAGISTRATE JUDGE
                                                                            March 16, 2021
                   21                                              DATED: _______________________________

                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4830-2446-0513.1                           2                Case No. 2:20-cv-01041-KJD-DJA
ATTORNEYS AT LAW                STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT TO ANSWER COMPLAINT
